Citation Nr: 0623647	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-03 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for right knee injury with flexion contracture, chronic pain, 
and osteoarthritis.


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel










INTRODUCTION

The veteran had active service from July 1965 to July 1971.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a February 2005 rating action in which the RO 
assigned an increased rating of 40 percent effective for 
right knee injury with flexion contracture, chronic pain, and 
osteoarthritis, effective March 29, 2003 (the date of the 
claim for increase).  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in October 2005.

For the reasons expressed below, the matter on appeal-for 
which the veteran has completed the first of two actions 
required to place this matter in appellate status-is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.

REMAND

The Board's review of the claims file reveals that a remand 
of this matter is warranted.

As noted above, in a Decision Review Officer rating action of 
February 2005, the RO granted an increased rating of 40 
percent for a right knee injury with flexion contracture, 
chronic pain, and osteoarthritis, effective March 29, 2003.  
[Parenthetically, the Board notes that that action 
extinguished the veteran's initial appeal of the August 15, 
1993 rating decision that continued the denial of a 10 
percent rating, and that no perfected appeal as to any other 
claim has been filed.]  The veteran was notified of the 
increase in rating and of his appellate rights in a letter 
sent later in February  2005.  Thereafter, the veteran filed 
a VA Form 9 (Appeal to the Board of Veterans' Appeals), 
stating that he agreed with the February 2005 rating action; 
however, in October 2005, the veteran filed a NOD with the 
assigned rating.  

Following the filing of the veteran's February 2005 NOD, the 
RO should have issued a statement of the case on the matter 
of a rating higher than 40 percent for the right knee 
disability, furnished to him a VA Form 9, and afforded him 
the opportunity to timely perfect an appeal with the filing 
of a substantive appeal as to this matter.  See 38 C.F.R. 
§ 19.9 (2005).  See also Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board emphasizes that, without a timely 
perfected appeal, the Board does not have appellate 
jurisdiction, and may not issue proceed to a decision, on the 
matter at issue.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2005).

Under these circumstances, this matter is hereby REMANDED to 
the RO, via the AMC, for the following action:

1.  The RO should issue to the veteran a 
SOC on the issue of entitlement to a 
rating in excess of 40 percent for a 
right knee injury with flexion 
contracture, chronic pain, and 
osteoarthritis.  Along with the SOC, the 
RO should furnish to him a VA Form 9, and 
afford him the appropriate time period 
for filing a substantive appeal.  The 
veteran is hereby reminded that, to 
obtain appellate consideration of the 
matter of a rating in excess of 40 
percent for the right knee disability, a 
timely substantive appeal as to this 
matter must be filed.

2.  The RO should return this matter to 
the Board if and only if an appeal is 
perfected with a timely-filed substantive 
appeal.   

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


